Reasons for Allowance
1.	Claims 1-2 and 4-8 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device. The closet prior arts, Lee (US 20060081850 A1), Inoue (US 4724433), and Han (US 20120001896 A1), in combination, discloses an OLED display device and a driving method similar to the claimed invention, but fails to teach one frame period includes a compensation period, the compensation period including a first compensation period, a second compensation period and a third compensation period in sequence, wherein, in the first compensation period, the first connection control signal has an on-level, and the second connection control signal has an off-level, wherein, in the second compensation period, both of the first and second connection control signals have the on-level, and wherein, in the third compensation period, the first connection control signal has the off-level, and the second connection control signal has the on-level.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691